Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 1 of 42 PageID 67




                    UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION




 ANTHONY COLUCCI, VANESSA
 LORRAINE SKIPPER, KELLY BAKER
 Individually and on Behalf of Those Similarly   No. 6:21-cv-00681-RBD-GJK
 Situated,
                                                 JURY DEMANDED
                                Plaintiffs,
                                                 DAMAGES AND
             v.                                  INJUNCTIVE RELIEF
                                                 SOUGHT
 HEALTH FIRST, INC.,

                                Defendant.



             FIRST AMENDED CLASS ACTION COMPLAINT
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 2 of 42 PageID 68




                                          TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1
PARTIES ...................................................................................................................2
JURISDICTION AND VENUE ................................................................................4
INTERSTATE TRADE AND COMMERCE ...........................................................5
DEFINITIONS OF RELEVANT MARKET ............................................................5
  Product Market: Acute Care Services ....................................................................5
  Geographic Market: BC or SBC.............................................................................6
DEFENDANT'S MARKET POWER .......................................................................8
MONOPOLIZATION ...............................................................................................9
  Exclusionary Leverage of Health First Control Over Health Plans ...................11
  Exclusionary Physician Financial Inducements and Preferential Treatment .....15
  Exclusionary Revocation of Physician Hospital Privileges.................................16
  Exclusionary Coercive Threats ............................................................................17
  Exclusionary Coercive Retaliation Against Physicians .......................................18
  Exclusionary MIMA Acquisition ..........................................................................21
  Market Division ....................................................................................................22
EXCLUSIVE DEALING ........................................................................................22
MARKET DIVISION ..............................................................................................23
CLASS INJURY AND STANDING .......................................................................24
CLASS ALLEGATIONS ........................................................................................25
  Acute Care Damage Class ....................................................................................25
  Federal Rule of Civil Procedure 23(a) Prerequisites ............................................25
  Federal Rule of Civil Procedure 23(b)(3) Prerequisites .......................................28
  Acute Care Injunctive Class .................................................................................28
  Federal Rule of Civil Procedure 23(a) Prerequisites ............................................28
  Federal Rule of Civil Procedure 23(b)(2) Prerequisites .......................................30
CAUSES OF ACTION ............................................................................................30
FIRST CAUSE OF ACTION ..................................................................................30
  Monopolization of the Acute Care Market in Violation of Section 2
  of the Sherman Act ...............................................................................................30
                                                              i
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 3 of 42 PageID 69




SECOND CAUSE OF ACTION .............................................................................32
  Exclusive Dealing in Restraint of Trade in Violation of Section 1 of
  the Sherman Act ...................................................................................................32
THIRD CAUSE OF ACTION .................................................................................34
  Horizontal Market Division in Restraint of Trade in Violation of Section 1
  of the Sherman Act...............................................................................................34
FOURTH CAUSE OF ACTION .............................................................................36
  Violation of Section Fl. Stat. § 542.19 of the Florida Antitrust Act....................36
JURY DEMAND .....................................................................................................38




                                                           ii
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 4 of 42 PageID 70




      On behalf of themselves and those similarly situated, Anthony Colucci,

Vanessa Lorraine Skipper, and Kelly Baker (“Plaintiffs”) bring this action against

Health First, Inc. (“Health First” or “Defendant”) and allege as follows:

                                 INTRODUCTION
      1.     This case arises from the pervasive and long-term exclusionary

misconduct that Health First has committed in the market for acute care and that this

Court has already scrutinized. In Omni Healthcare Inc. v. Health First, No. 6:13-cv-

1509-Orl-37DAB (filed Sept. 27, 2013) (Dalton, J.), physician competitors of Health

First sought to recover profits lost due to Health First’s anticompetitive conduct.

After one day of trial, on August 16, 2016, Health First agreed to settle and the case

was voluntarily dismissed. (ECF No. 329.)

      2.     Unfortunately, Health First was unchastened. After the Omni

Healthcare settlement, Health First continued its efforts to maintain and strengthen

a monopoly in the market for acute care, and restrained trade, in violation of Sections

1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-2. Health First achieves these

anticompetitive ends through exclusionary acts suppressing and injuring

competition, including acquiring the largest competing physician group, Melbourne

Internal Medical Associates; leveraging its market power in adjacent markets into

the acute care market; pervasive and highly effective exclusionary conduct in

hospital referrals.
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 5 of 42 PageID 71




      3.     Health First’s monopolization and restraint of trade foreclose

competition from both rival acute care hospitals in Brevard County or Southern

Brevard County (“BC” and “SBC,” respectively) and from potential market entrants,

since all need access to physicians and their referrals, as well as health plan patients,

to compete effectively in the acute care relevant market. Defendant has caused its

competitors harm in the form of lost profits; at the same time, it has caused the health

plans and acute care patients who pay its bills harm in the form of overcharges for

services, well above the fees that they would pay in a competitive market.

      4.     On behalf of themselves and similarly situated acute care patients and

health plans, Plaintiffs seek damages for Health First’s above-competitive fees

charged in the market for acute care in BC or SBC (the “acute care relevant market”).

Plaintiffs also seek injunctive relief to bring Health First’s long history of

exclusionary conduct to an end.

                                      PARTIES

      5.     Plaintiff Anthony Colucci resides at 5644 Reagan Avenue, Titusville,

FL 32780. Mr. Colucci is the President of the Brevard Federation of Teachers, 1007

South Florida Avenue, Rockledge, FL 32955. Mr. Colucci previously served as its

Vice President and, prior to accepting this position, he was employed as a teacher

for 16 years in Brevard County. Over the last several years his family has used acute




                                            2
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 6 of 42 PageID 72




care services provided by Health First and made substantial co-insurance payments

to Health First for this care.

       6.    Plaintiff Vanessa Lorraine Skipper resides at 1847 Abbeyridge Drive,

Merritt Island, FL 32953. Ms. Skipper has served as Vice President of the Brevard

Federation of Teachers, 1007 South Florida Avenue, Rockledge, FL 32955, since

2018. Prior to assuming this position, she was employed as an English teacher at

Cocoa High School, Cocoa, FL. In the last several years she has used acute care

services provided by Health First and made substantial co-insurance payments to

Health First for this care.

      7.     Plaintiff Kelly Baker resides at 2682 Vining Street, West Melbourne

FL 32904. Ms. Baker is employed as a teacher of Fashion Design and Career

Elective at Palm Bay Magnet High School, Melbourne, FL. In the last several years

she has used acute care services provided by Health First and made substantial co-

insurance payments to Health First for this care.

      8.     Health First is a not-for-profit corporation organized and existing since

1995 under Florida law, with its principal place of business in SBC. Health First Inc.

is the parent corporation of four affiliated hospitals located in BC: Holmes Regional

Medical Center, Cape Canaveral Hospital Inc., Palm Bay Hospital, and Viera

Hospital, Inc. Health First is also the parent corporation of subsidiaries that manage

physician groups (“HF Physicians”) and administer health plans (“HF Health

                                          3
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 7 of 42 PageID 73




Plans”). Health First bills itself as “Central Florida’s only fully integrated health

system.”

                           JURISDICTION AND VENUE

       9.     This action is brought pursuant to Sections 4 and 16 of the Clayton Act,

15 U.S.C. §§ 15 and 26. Plaintiffs seek statutory damages and injunctive relief from

ongoing violations of the antitrust laws of the United States, specifically, Sections 1

and 2 of the Sherman Act, 15 U.S.C. §§ 1 & 2.

       10.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and Sections 4(a) and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

       11.    This Court has personal jurisdiction over Health First because it resides

in this District; transacts business in this District; and commits overt acts in

furtherance of the illegal scheme and conspiracy alleged herein in this District.

       12.    Venue is proper in this District under 28 U.S.C. § 1391 because Health

First has resided, transacted business, has been found, and has agents in this District;

most or all of the events giving rise to these claims occurred in this District; and a

substantial portion of the affected interstate trade and commerce at issue has been

carried out in this District.

       13.    Pursuant to 28 U.S.C. § 1367(a) this Court has supplemental subject

matter jurisdiction over the monopolization claim under the Florida Antitrust

Statute.

                                           4
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 8 of 42 PageID 74




                  INTERSTATE TRADE AND COMMERCE

      14.    The conduct of Health First, and unnamed physicians and health plans

acceding to Health First exclusionary conduct, have been within the flow of and

substantially affected interstate commerce.

      15.    During the relevant period, a large percentage of Health First’s

revenues have come from sources located outside of Florida, including the federal

government (through the Medicare and Medicaid programs).

      16.    Health First purchases a substantial portion of its medicine and supplies

from sellers located outside of Florida.

      17.    Many employers that have made payments to Health First (either

directly or through health insurers) sell products or services in interstate commerce.

                  DEFINITIONS OF RELEVANT MARKET

                      Product Market: Acute Care Services

      18.    The relevant product market with respect to Health First’s misconduct

encompasses the sale of acute care services. These are short-term health-care

treatments that patients receive at a hospital to address an acute, trauma or urgent

need. They may or may not require admissions for overnight stays at the hospital.

      19.    There are essentially no substitutes for acute care services, and

consumer demand for these services is generally inelastic because such services are

often necessary to prevent death or long-term harm to health. As a result, there is

                                           5
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 9 of 42 PageID 75




extremely low cross-elasticity of demand between acute care services and outpatient

services not requiring use of hospital services.

      20.    In addition, the choice of hospital acute care services is largely

determined by physicians, and is based on the medical needs of the patient, not on

the relative cost of the services.

      21.    Accordingly, a monopolist can impose a small but significant price

increase in the price of acute care hospital service without causing patients to switch

to outpatient services or other health care options.

                          Geographic Market: BC or SBC

      22.    The relevant geographic market for the sale of acute care services with

respect to Health First’s misconduct is BC or SBC.

      23.    The hospital facilities located in BC would have the economic power,

if acting collectively, to increase prices for acute care services above competitive

levels.

      24.    The outflow rate (those BC residents who receive acute care services at

hospitals outside of BC) is low and has not varied significantly year-to-year, despite

Health First’s above-competitive prices and less-than-competitive quality of care.

The inflow rate (those residents outside of BC who receive acute care inside BC) is

also low and has not varied significantly year-to-year despite changes in relative

prices.

                                           6
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 10 of 42 PageID 76




      25.    The low outflow and inflow rates for this service support the conclusion

that acute care hospitals located outside of BC do not provide sufficient competitive

discipline to those within BC to warrant their inclusion in the relevant geographic

market. There is extremely low cross-elasticity of demand between acute care

hospitals located inside and outside of BC.

      26.    Only physicians can admit patients to hospitals, and there is little

overlap between the physicians who admit to acute care hospitals located within BC

and those who admit to hospitals outside of BC.

      27.    Acute care hospitals located within BC offer prices to managed care

plans without regard to prices charged to those plans by non-affiliated acute care

hospitals located outside BC.

      28.    Acute care hospitals located outside BC offer prices to managed care

plans without regard to prices charged to those plans by non-affiliated acute care

hospitals located within BC.

      29.    Managed-care plans cannot substitute acute care hospitals, or

physicians, located outside BC for hospitals and physicians located within that area.

      30.    Patients located within BC typically do not utilize acute care hospitals,

or physicians, located outside BC for acute care hospital or physician services

available within BC.



                                          7
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 11 of 42 PageID 77




      31.    Hospitals located within BC have the ability to raise prices at least 5

percent higher than the prices that would prevail in a competitive market without

losing enough volume to make this price increase unprofitable.

      32.    In the alternative, if BC is not a discrete regional market for acute care

hospital services, the allegations in paragraphs 18-31 apply with equal or greater

force to SBC, a geographic area within BC.

      33.    Indeed, Defendant itself has argued that SBC is a separate geographic

market for antitrust purposes. This assertion was made in a 1995 Submission to the

Federal Trade Commission (“FTC”) in support of the then-proposed affiliation of

Cape Canaveral Hospital and Holmes RMC. In that submission, Health First argued

that the combination of the two facilities would not reduce competition because the

two hospitals were in different geographic markets. Health First’s argument to the

FTC was successful and, as a consequence, the FTC elected not to challenge the

transaction. There has been no material difference between hospital usage patterns

over time.

      34.    In addition, in a Certificate of Need Application submitted in 2004,

Holmes RMC identified “South Brevard” as a “natural market area.”

                      DEFENDANT’S MARKET POWER

      35.    In 2014, Health First had an 86.8 percent share of the market for acute

care services in SBC (as measured by patient admissions). This market share has

                                           8
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 12 of 42 PageID 78




increased in subsequent years. Health First’s share of the same product market in the

broader BC market is currently estimated at greater than 90 percent.

      36.    Health First’s market power in both of the geographic markets is also

demonstrated by (1) its ability to exclude rival providers of acute care services; and

(2) its ability to raise prices to patients and health plans well above competitive

levels.

      37.    Barriers to entry in the market for the sale of acute care services in BC

or SBC make new entry difficult, costly, unlikely, and untimely. Building an acute

care hospital is expensive and time-consuming.

      38.    With the sole exception of Wuesthoff Medical Center, Melbourne

(“Wuesthoff-Melbourne”), for example, no new competitive hospital has built an

acute care hospital in SBC in at least 15 years, despite prices well above competitive

levels that would attract entry in a competitive relevant market.

                              MONOPOLIZATION

      39.    Health First was formed in 1995 by the joining of Holmes Regional

Medical Center (“Holmes RMC”) and Palm Bay Hospital (located in SBC) and Cape

Canaveral Hospital (located in Central Brevard County). Health First was at this time

the sole provider in SBC because it controlled the only two acute care hospitals in

the county. The only acute care hospital competitor to enter the relevant market since

that time has been Wuesthoff-Melbourne in 2002.

                                          9
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 13 of 42 PageID 79




      40.    Health First has unlawfully maintained its monopoly and restrained

trade by using its existing leverage over physicians, as well as health plans, in order

to minimize the possibility of referrals to other acute care hospitals.

      41.    Physicians practicing in relevant specialties in these geographic

markets are dependent on Health First in multiple respects, including because the

Health First health plans provide them with patients and the Health First hospitals

provide them with facilities and admitting privileges.

      42.    As a result, physicians are at the mercy of Health First’s enormous

market power. Referrals from such physicians are in turn necessary for any hospital

to compete with Health First’s established facilities.

      43.    Accordingly, Health First can substantially foreclose competition and

maintain and strengthen its monopoly by preventing physicians and health plans

from referring to other hospitals. The exclusionary conduct that Health First

continues to employ to maintain its market power in the acute care relevant market,

including creating competitive barriers to entry or expansion, include:

             a.     leveraging of its market power over health plans to induce

                    referrals of acute care patients to Health First hospitals;

             b.     using strong financial inducements to independent physicians to

                    induce referrals of acute care patients to Health First hospitals;



                                           10
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 14 of 42 PageID 80




             c.    actual or threatened revocation of physician hospital privileges

                   to induce referrals of acute care patients to Health First hospitals;

             d.    coercive threats to physicians to induce referrals of acute care

                   patients to Health First hospitals;

             e.    retaliation against physicians to induce referrals of acute care

                   patients to Health First hospitals;

             f.    the acquisition of the independent physician group Melbourne

                   International Medical Associates (“MIMA”) to induce referrals

                   of acute care patients to Health First hospitals; and

             g.    a market allocation agreement with large potential competitor

                   Adventist HealthCare to exclude very substantial potential

                   competition in aid of maintenance of Health First’s market

                   power.

      44.    With the above conduct Health First’s willful maintenance of its market

power over the relevant market has excluded actual or potential competing hospitals

within the market, injuring competition and materially causing antitrust price injury

to members of the proposed Classes.

                      Exclusionary Leverage of Health First
                           Control Over Health Plans

      45.    Health First vertically integrated into the market for physician services

and the market for the sale of health-insurance plans in SBC. In 1995, it formed its
                                          11
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 15 of 42 PageID 81




own physician group, HF Physicians. In 1996, it created HF Health Plans to offer

HMO plans in BC.

      46.    Health First has long recognized its market power in the relevant

market. When the head of the Central Brevard Health Care Coalition urged Michael

Means, then President of Health First, to improve its health information system, he

responded that he was not compelled to because “he was a monopolist.”

      47.    Holmes RMC (formerly known as Brevard Hospital) opened in 1937

and is the largest hospital in BC. It is also the only hospital in SBC with a Level II

Trauma Center, Level II Neonatal Intensive Care Unit, and air ambulance (First

Flight helicopter).

      48.    Due to its size and unique offerings, Holmes RMC is considered what

healthcare experts refer to as a “must-have” hospital. In other words, any health plans

that intend to market their products in BC have little choice but to include Holmes

RMC in their networks. Wuesthoff-Melbourne, one of two of Health First’s only

hospital competitors in SBC, is too small to provide the same range of services that

Holmes RMC provides. As a result, it provides only limited competition.

      49.    Once Health First secured its dominance over acute care in BC, it acted

to maintain and strengthen this dominance.

      50.    First, Health First leveraged its market power in the relevant acute care

market into the adjacent market for the sale of private health insurance sold by HF

                                          12
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 16 of 42 PageID 82




Health Plans by exploiting Holmes RMC’s “must have” status to require competing

private health plans to include all Health First hospitals in their network as a

precondition for including Holmes RMC. Accordingly, all health plans have been

purchasing acute care services on behalf of their enrollees from the heavily-

dominant Health First hospitals in BC (and SBC), making it less likely they would

be sent to Health First’s hospital competitors.

      51.    Second, HF Health Plans has achieved a dominant share in this market

for the sale of private health plans in BC (and SBC) and it has used that dominance

to strengthen Health First’s existing market power. HF Health Plans covers more

insured patients than any other private health plan in the relevant geographic

markets. And Health First has assiduously leveraged this power into the physician

services relevant market by denying competing independent physicians access to

patients enrolled in HF Plans unless they make patient referrals exclusively to Health

First’s hospital monopoly (and to HF Physicians) thereby suppressing actual or

potential acute care competition. Health First’s hospital competitors need such

referrals to compete effectively and at the necessary scale.

      52.    As an example, Jerry Senne was the President and Chief Executive

Officer at Holmes RMC, and the founding President and Chief Executive Officer of

HF Health Plans. He informed OMNI Healthcare, Inc. (“OMNI”) that it could



                                          13
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 17 of 42 PageID 83




participate in the network for HF Health Plans only if it agreed to admit its patients

exclusively to Health First’s hospitals.

      53.    In March 2004, Senne met with OMNI physician Dr. Seminer and

offered to allow OMNI to remain a participating member of HF Health Plans in

exchange for an agreement by OMNI to admit its patients exclusively to Health

First’s hospitals.

      54.    Ultimately, after repeated attempts to coerce OMNI into admitting

exclusively to Health First’s hospitals, Health First refused to renew OMNI’s

contract with HF Health Plans. Instead, it demanded that OMNI’s physicians

contract individually with HF Health Plans as opposed to contracting as a group.

      55.    This has the effect of inducing competing, independent physicians to

stop competing with Health First physicians by either joining HF Physicians (and

therefore referring patients only to Health First hospitals) or joining nominally

“independent” groups cooperating with Health First by entering into either explicit

or implied exclusive dealing arrangements that refer all patients to Health First

hospitals. Health First thus uses its health plans to strengthen its market power in the

relevant market.

      56.    Health First’s effective power to exclude and exclusionary conduct is

demonstrated by the fact that physicians who participate in HF Health Plans send

only 15 percent of their non-HF Health Plans patients (whom they could send

                                           14
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 18 of 42 PageID 84




anywhere) to Wuesthoff-Melbourne. In contrast, physicians who do not participate

in HF Health Plans utilize Wuesthoff-Melbourne 45 percent of the time.

                  Exclusionary Physician Financial Inducements
                           and Preferential Treatment

      57.    Health First had de facto exclusive dealing arrangements with MIMA

before its acquisition, in aid of referral of acute care patients to its hospitals. Health

First induced MIMA’s physicians into admitting exclusively or nearly exclusively

to Health First hospitals by offering financial inducements and preferential

treatment. One inducement was to grant MIMA the right to provide radiation-

therapy services to Health First’s members, with Health First shutting down its

competing radiation-therapy department and selling its equipment to MIMA. That

radiation oncology program became the most profitable of all of MIMA’s ancillary

services.

      58.    Prior to its acquisition by Health First, MIMA had over 100 doctors and

10,000 hospital admissions a year. Only one percent of those admissions occurred at

Wuesthoff-Melbourne. It has offices within the range of one to three miles from

Wuesthoff-Melbourne and has moved its building and main headquarters closer to

Wuesthoff-Melbourne. Yet it still does not utilize Wuesthoff-Melbourne.

      59.    Health First continues to provide financial inducements to providers to

maintain anti-competitive exclusionary arrangements and prevent hospital

competitors from gaining share in the relevant markets. As with MIMA, these
                                            15
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 19 of 42 PageID 85




inducements involve agreements not to compete in certain specialties or areas of

care.

                       Exclusionary Revocation of Physician
                                Hospital Privileges
         60.   Health First has also coerced referral of acute care patient to its

hospitals by independent physicians by revoking or threatening to revoke their

patient referrals from its hospitals to these physicians, as well as revoking their

hospital privileges.

         61.   Without hospital privileges, a physician cannot perform services at a

Health First hospital. Of course, such revocations or threats of revocations are

particularly powerful exclusionary tools due to Health First’s acute care monopoly

in BC (and SBC) and Holmes RMC’s status as a “must have” hospital in the

geographic market.

         62.   A substantial portion of Dr. Brian Dowdell’s practice (as many as ten

to fifteen patients a day), for example, previously consisted of acute care referrals

from Holmes RMC. As soon as Dr. Dowdell refused to participate in Health First’s

referral exclusive dealing arrangements, however, he stopped receiving such

referrals. This included patients covered by plans other than Health First health

plans.

         63.   As another example, Holmes RSC revoked Dr. Craig Deligdish’s

hospital privileges in 2010, without cause or justification, in response to his voicing
                                          16
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 20 of 42 PageID 86




his concerns as to Health First’s exclusionary referral practices. (Holmes RMC had

previously celebrated Dr. Deligdish with an award for being the “Doctor with the

Biggest Heart.”)

       64.   Health First hospitals continue to refuse to refer patients to physicians

who do not participate in Health First’s exclusive-dealing arrangements and to deny

privileges to those hospitals.

                           Exclusionary Coercive Threats
       65.   Health First has also used threats toward physicians affiliated with

Health First to maintain its monopoly over acute care services by inducing referral

of acute care patients to its hospitals. Michael Means served as Chief Executive

Officer and President of Health First Inc. from 1995 to December 2011 and was

President and Chief Executive Officer of Holmes RMC and Palm Bay Hospital

beginning in 1989.

       66.   Means reportedly instructed the CEO of Wuesthoff-Melbourne to “stay

out of South [Brevard] County.” He reportedly told the physicians at a Medical Staff

meeting at Holmes RMC: “If you sign letters of support for Wuesthoff, we will know

who you are.”

       67.   Because Health First controls must-have hospitals in the relevant

market, physicians are generally unable to resist Health First terms of dealing that

prevent them from doing business with competing hospitals.

                                          17
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 21 of 42 PageID 87




                       Exclusionary Coercive Retaliation
                              Against Physicians

      68.   Wuesthoff-Melbourne opened in SBC in 2002 after Health First had

lost a hard-fought battle to prevent its market entry. Wuesthoff is smaller than

Holmes RMC, but nonetheless has 115 private rooms and offers a wide range of

services (including interventional cardiac care, full-service emergency department,

surgery suites, family birth place, diagnostic and rehabilitation services) and

ancillary services (including reference laboratory, homecare, nursing facility,

assisted living facility, hospice, home medical equipment, wound care and

hyperbaric center).

      69.   Despite repeated requests from Health First, physician group OMNI

refused to agree to admit its patients exclusively to Health First’s hospitals. In

response, Health First threatened to retaliate by recruiting physicians to compete

with OMNI and to offer them higher rates and compensation.

      70.   Health First made good on its threats, eventually hiring both additional

primary care physicians and specialists. Health First further retaliated by, among

other things, transferring OMNI’s HR Health Plans patients to its own physicians,

terminating a contractual program whereby OMNI provided unassigned call

coverage at Health First’s Palm Bay Hospital, and commissioning chart audits on

OMNI’s physicians.



                                        18
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 22 of 42 PageID 88




      71.   Health First also cancelled OMNI’s self-funded health-insurance plan

covering its 500+ employees and dependents, which had been contractually

administered by HF Health Plans. Health First further refused to provide OMNI with

its claims experience file so that OMNI could obtain alternate health insurance for

its employees and their dependents.

      72.   Health First also retaliated against OMNI in other ways, including:

            a.     Terminating OMNI’s pharmacy contract as a provider in Health

                   First’s Medicare Part D Plan, despite the fact that it met the

                   plan’s terms and conditions for participation;

            b.     Fabricating a $1 million alleged overpayment for fees and

                   services rendered over a two-year period by OMNI;

            c.     Refusing to reimburse for digital mammograms provided by

                   OMNI and requiring its patients to receive preauthorization for

                   digital mammography on the false grounds that the technology

                   was unproven, that is until several months later when Health First

                   was able to purchase its own digital mammography equipment,

                   after which it struck the requirement for preauthorization;

            d.     Initiating a sham audit of OMNI and requesting more than 1,000

                   of OMNI’s charts; and



                                         19
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 23 of 42 PageID 89




             e.    Failing to compensate OMNI physicians at the same rate that

                   they compensated other physicians, and litigating this payment

                   issue with OMNI through binding arbitration.

      73.    In 2017, Health First refused to re-credential OMNI’s physicians at its

monopoly hospitals and terminated OMNI’s participation in HF Health Plans. For

several years after terminating OMNI, Health First encouraged OMNI’s physicians

to leave OMNI by promising the physicians that, if they left OMNI and joined

another physician group (namely, a group that admitted patients exclusively to

Health First’s hospitals and referred patients exclusively to Health First’s physician

and ancillary service providers), they would be permitted to participate in HF Health

Plans. In addition, physicians who left OMNI for other physician groups were

allowed to participate in Health First’s health plans only if they agreed not to refer

any patients to OMNI.

      74.    Health First not only refused to deal with OMNI but refused to deal

with those physicians who dealt with OMNI.

      75.    Health First’s exclusionary referral practices are indefinite in duration

and continue. Physicians are not free to terminate them unless they wish to also be

boycotted by Health First health plans, excluded from using monopolized acute care

facilities operated by Health First, and excluded from patient referrals from Health

First physicians and Health First’s cooperating independent physician groups.

                                          20
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 24 of 42 PageID 90




      76.    Health First and the doctors acceding to exclusionary referral

arrangements collectively control a dominant share of all patient admissions and

referrals in BC (and SBC). They determine where their patients receive medical

treatment and to which specialists they are referred. Health First’s referral

arrangements have thus deprived competitive hospitals of a market for their acute

care services.

      77.    As with other exclusionary conduct alleged herein, this anti-

competitive conduct is ongoing.

                        Exclusionary MIMA Acquisition

      78.    HF Physicians, including now the former-MIMA physicians, admit

exclusively or near-exclusively to Health First medical facilities as a contractual

and/or de facto condition of their employment. With the acquisition of MIMA it has

thus been easier for Health First to monitor and police former MIMA physicians and

ensure they abide by the terms of the exclusive dealing arrangements.

      79.    Accordingly, the MIMA acquisition has helped Health First to perfect

its control over the majority of admissions and specialty referrals in BC (and SBC),

thus maintaining its acute care hospital monopoly.




                                         21
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 25 of 42 PageID 91




                                   Market Division

      80.    Health First has also preserved its monopoly through an

anticompetitive market division with large potential competitor Florida Hospital

(now called Adventist Health Care). Infra ¶¶ 88-90.

                             EXCLUSIVE DEALING

      81.    Multiple Health First exclusionary practices induce health plans and

physicians to refer a vast majority of acute care patients to Health First hospitals.

These practices significantly limit competition for the provision of acute care and

foreclose competition in a large, substantial portion of the acute care relevant market,

limiting Health First’s hospital competitors to less than 10% of the market in the

aggregate.

      82.    Health First leverages its control over health plans to induce exclusive

dealing with Health First hospitals for the treatment of acute care patients and to

foreclose substantial competition in the relevant market. Supra ¶¶ 45-56.

      83.    It provides financial inducements to independent physicians to induce

exclusive dealing with Health First as to treatment of acute care patients and to

foreclose substantial competition in the relevant market. Supra ¶¶ 57-59.

      84.    It uses revocation of physician hospital privileges to induce exclusive

dealing with Health First as to treatment of acute care patients and to foreclose

substantial competition in the relevant market. Supra ¶¶ 60-64.

                                           22
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 26 of 42 PageID 92




       85.   It makes coercive threats to physicians to induce exclusive dealing with

Health First as to treatment of acute care patients and to foreclose substantial

competition in the relevant market. Supra ¶¶ 65-67.

       86.   It has used coercive retaliation against physicians to induce exclusive

dealing with Health First as to treatment of acute care patients and to foreclose

substantial competition in the relevant market. Supra ¶¶ 68-77.

       87.   It has acquired the independent physician group MIMA in part to

induce and reinforce exclusive dealing with Health First as to treatment of acute care

patients and to foreclose a substantial competition in the relevant market. Supra ¶¶

78-79.

                              MARKET DIVISION

       88.   On information and belief, based on the observed course of dealing,

Health First has entered an unlawful, horizontal market division with a large

potential competitor in the acute care relevant market, Adventist HealthCare.

       89.   It operates Florida Hospital which has pervasive operations throughout

central Florida, but not in BC (and SBC) where Health First is dominant. When three

hospitals came up for sale within Health First’s relevant market, Florida Hospital did

not attempt to purchase them, even though it had been growing rapidly throughout

the state.



                                          23
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 27 of 42 PageID 93




      90.    Instead, Health First and Florida Hospital have agreed to stay out of

each other’s markets, and to instead refer patients from their respective markets to

each other. In aid of this market division, and facilitating anticompetitive

cooperation, Health First has sold an estimated 30 percent or more of its stock to its

co-conspirator Adventist HealthCare.

                       CLASS INJURY AND STANDING

      91.    Over many years to the present, Health First has continued to exclude

competition in the acute care relevant market. As a consequence, its fees charged to

acute care patients, and health plans insuring patients, at substantially above

competitive levels. They suffer antitrust price injury. These high fees do not attract

entry because Health First acts to prevent relevant market entry, well as competitive

expansion in the market, through its exclusionary conduct. Plaintiffs and the

proposed Classes thus directly suffer price injury of the type the antitrust laws were

intended to prevent, injury flowing from that which makes Health First’s acts

unlawful.

      92.    Such supra-competitive pricing in the acute care relevant market is the

type of injury the antitrust laws were plainly intended to prevent.

      93.    Health First’s misconduct has directly caused this injury to Plaintiffs

and the proposed Classes. Plaintiffs and the Classes are motivated to enforce the



                                          24
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 28 of 42 PageID 94




antitrust laws because they have the natural economic self-interest in paying

competitive rather than supra-competitive prices

      94.     Whereas physician competitors of Health First, as noted, have pursued

antitrust claims against Health First for its harm to physician competition in the

relevant market, that lawsuit did not seek to recover and did not recover for the

injuries to the members of the proposed Classes. Denial of remedy to Plaintiffs and

the Classes would be likely to leave a significant antitrust violation undetected or

unremedied.

      95.     Any overlaps in the facts and issues between this action and the action

that physician competitors brought against Health First, and the settlement that they

reached with Health First, did not concern the calculation of damages at issue in this

action, which calculation involves conceptually and categorically different measures

that pose no threat of duplicative recoveries.

                             CLASS ALLEGATIONS

                             Acute Care Damage Class
               Federal Rule of Civil Procedure 23(a) Prerequisites

      96.     Plaintiffs Skipper and Baker represent a class of patients, and health

plans, who purchase Health First acute care. The class seeks relief for their direct

payments to Health First for acute care on or after April 19, 2017. For the acute care

patients who are insured by health plans, such payments are defined as their co-

insurance payments computed as percentages of Health First’s acute care fees, and
                                          25
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 29 of 42 PageID 95




not limited by health plan annual, out-of-pocket maximums or otherwise. Excluded

from this class are (a) patient payments which are set at a fixed amounts by insurance

plan or otherwise regardless of the cost of the procedure, including co-payments; (b)

patient insurance deductible payments to Health First; (c) persons employed by

Health First, Inc. and its subsidiaries and Adventist HealthCare and its subsidiaries;

(d) HF and Adventist HealthCare health plans; and (e) the Presiding Judge,

employees of this Court, and any appellate judges exercising jurisdiction over these

claims as well as employees of that appellate court.

       97.   Prosecution of the claims of the Class as a class action is appropriate

because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are

met:

             a.    The number of persons in the Class is in the thousands and the

                   members of the Class are therefore so numerous that joinder of

                   all members of the Class is impracticable. Joinder is also

                   impracticable because of the need to expedite judicial relief, and

                   the Class Representatives’ lack of knowledge of the identity and

                   addresses of all members of the Class.

             b.    There are numerous questions of law and fact arising from the

                   pattern of monopolization and restraint of trade which are

                   common to the members of the Class. These include, but are not

                                          26
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 30 of 42 PageID 96




                  limited to, common issues as to (1) whether Health First has

                  market power; (2) whether it has monopolized and restrained

                  trade in the acute care relevant market; and (3) whether this

                  conduct, taken as a whole, has materially caused antitrust price

                  injury on members of the Class.

            c.    The claims of the Class Representatives are typical of the claims

                  of the members of the Class and fairly encompass the claims of

                  the members of the Class. The Class Representatives and the

                  members of the Class are similarly or identically harmed by the

                  same systematic and pervasive concerted action and supra-

                  competitive pricing.

            d.    The Class Representatives and their counsel will fairly and

                  adequately protect the interests of the members of the Class.

                  There are no material conflicts between the claims of the Class

                  Representatives and the members of the Class that would make

                  class certification inappropriate. Counsel for the Class will

                  vigorously assert the claims of the Class Representatives and the

                  other members of the Class.




                                         27
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 31 of 42 PageID 97




             Federal Rule of Civil Procedure 23(b)(3) Prerequisites

       98.   Prosecution of the damage claims of the Class is appropriate pursuant

to Rule 23(b)(3) because:

       a.    Questions of law or fact common to the members of the Class

             predominate over any questions affecting only its individual members;

             and

       b.    A class action is superior to other methods for the fair and efficient

             resolution of the controversy.

                            Acute Care Injunctive Class

              Federal Rule of Civil Procedure 23(a) Prerequisites

       99.   Plaintiffs represent a class of acute care patients and health plans

purchasing Health First acute care seeking injunctive relief from Health First’s

exclusionary and anticompetitive conduct. Excluded from the class are (a) persons

employed by Health First, Inc. and its subsidiaries and Adventist HealthCare and its

subsidiaries; (b) HF and Adventist HealthCare health plans; and (c) the Presiding

Judge, employees of this Court, and any appellate judges exercising jurisdiction over

these claims as well as employees of that appellate court.

       100. Prosecution of the claims of the Class as a class action is appropriate

because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are

met:

                                         28
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 32 of 42 PageID 98




            a.    The number of persons in the Class is in the thousands, and the

                  members of the Class are therefore so numerous that joinder of

                  all members of the Class is impracticable. Joinder also is

                  impracticable because of the need to expedite judicial relief and

                  the Class Representatives’ lack of knowledge of the identity and

                  addresses of all members of the Class.

            b.    There are numerous questions of law and fact arising from the

                  pattern of monopolization and restraint of trade which are

                  common to the members of the Class. These include, but are not

                  limited to, common issues as to (1) whether Health First has

                  market power; (2) whether it has monopolized and restrained

                  trade in the acute care relevant market; (3) whether this conduct,

                  taken as a whole, threatens quality of care and future above-

                  competitive pricing; and (4) the nature and extent of the

                  injunctive relief available to the members of the Class.

            c.    The claims of the Class Representatives are typical of the claims

                  of the members of the Class and fairly encompass the claims of

                  the members of the Class. The Class Representatives and the

                  members of the Class are similarly or identically harmed by the



                                        29
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 33 of 42 PageID 99




                   same systematic and pervasive concerted action and supra-

                   competitive pricing.

             d.    The Class Representatives and its counsel will fairly and

                   adequately protect the interests of the members of the Class.

                   There are no material conflicts between the claims of the Class

                   Representatives and the members of the Class that would make

                   class certification inappropriate. Counsel for the Class will

                   vigorously assert the claims of the Class Representatives and the

                   other members of the Class.

             Federal Rule of Civil Procedure 23(b)(2) Prerequisites
      101. The prosecution of the claims of the Class pursuant to Rule 23(b)(2) is

appropriate because Health First has acted, or refused to act, on grounds generally

applicable to the Class, thereby making appropriate final injunctive relief, or

corresponding declaratory relief, for the Class as a whole.

                              CAUSES OF ACTION

                          FIRST CAUSE OF ACTION

                   Monopolization of the Acute Care Market
                  in Violation of Section 2 of the Sherman Act

      102. Plaintiffs incorporate herein the allegations above in Paragraphs 1-4

(introduction); 5-13 (parties, jurisdiction and venue); 14-17 (interstate commerce);

18-38 (relevant market and market power); 39-80 (monopolization exclusionary
                                          30
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 34 of 42 PageID 100




 conduct); 91-95 (class antitrust injury and standing); 96-101 (damage and injunctive

 class definitions and class prerequisites) in support of the federal monopolization

 claim as set out herein.

       103. Health First and its controlled subsidiaries, including its hospitals,

 health plans, and physicians, have monopolized the relevant market for the sale of

 acute care hospital services.

       104. Health First exerts substantial control over the day-to-day operations of

 its subsidiaries, using them as its agencies or instrumentalities.

       105. Health First has market power in the relevant market and has willfully

 maintained that power over a number of years until this time.

       106. Competition in the relevant market has been harmed and the acute care

 fees paid to Health First by patients and health plans are higher than competitive

 levels.

       107. Acute care patients and health plans have thus suffered antitrust price

 injury materially caused by the exclusionary conduct when paying Health First

 directly for care and have been injured in their business and property.

       108. Health First’s continuing exclusionary conduct violates Section 2 of the

 Sherman Act, 15 U.S.C. § 2.

       109. Plaintiffs respectfully request that this Court grant the following claims

 for relief in light of Health First’s unlawful monopolization:

                                            31
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 35 of 42 PageID 101




       A.     Declare that Health First’s conduct violates Section 2 of the Sherman

              Act, 15 U.S.C. § 2, allowing treble damage relief to the Acute Care

              Damage Class under Section 4 of the Clayton Act, 15 U.S.C. § 15;

       B.     On behalf of the Acute Care Injunctive Class, permanently enjoin

              Health First from continuing its unlawful actions under Section 16 of

              the Clayton Act, 15 U.S.C. § 26;

       C.     Award reasonable attorneys’ fees and costs as allowed by law;

       D.     Award pre-judgment and post-judgment interest at the highest rate

              allowed by law; and

       E.     Grant such other and further relief as the Court deems just and

              equitable.

                           SECOND CAUSE OF ACTION

                     Exclusive Dealing in Restraint of Trade in
                     Violation of Section 1 of the Sherman Act

       110. Plaintiffs incorporate herein the allegations above in Paragraphs 1-4

 (introduction); 5-13 (parties, jurisdiction and venue); 14-17 (interstate commerce);

 18-38 (relevant market and market power); 81-87 (exclusive dealing conduct); 91-

 95 (class antitrust injury and standing); 96-101 (damage and injunctive class

 definitions and class prerequisites) in support of the federal claims of exclusive

 dealing as set out herein.



                                          32
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 36 of 42 PageID 102




       111. Various physicians, plans, individuals, firms, and corporations, not

 named as defendants herein, are induced by Health First to cooperate in aid of its

 exclusive dealing in the acute care relevant market.

       112. Multiple Health First continuing, exclusionary practices have induced

 health plans and physicians to refer acute care patients to Health First in aid of

 unlawful exclusive dealing.

       113. Defendant’s conduct significantly limits competition for the provision

 of acute care.

       114. Defendant’s conduct substantially forecloses competition in the acute

 care relevant market and allows Health First to limit its competitors to less than 10%

 market share in the aggregate. Defendant’s exclusive dealing has foreclosed nearly

 all competition in the acute care relevant market.

       115. Defendant’s conduct unreasonably restrains trade in the acute care

 relevant market under the rule of reason in violation of Section 1 the Sherman Act,

 15 U.S.C. § 1. The conduct is not justified because the anticompetitive effects of

 Health First’s conduct far outweigh any procompetitive effects.

       116. Acute care patients and health plans have suffered antitrust price injury

 materially caused by the exclusionary conduct when paying Health First directly for

 care and have been injured in their business and property.



                                           33
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 37 of 42 PageID 103




       117. Plaintiffs respectfully request that this Court grant the following claims

 for relief in light of Health First’s unlawful exclusive dealing:

       A.     Declare that Health First’s conduct violates Section 1 of the Sherman

              Act, 15 U.S.C. § 1, allowing treble damage relief to the Acute Care

              Damage Class under Section 4 of the Clayton Act, 15 U.S.C. § 15;

       B.     On behalf of Acute Care Injunctive Class permanently enjoin Health

              First from continuing its unlawful actions under Section 16 of the

              Clayton Act, 15 U.S.C. § 26;

       C.     Award reasonable attorneys’ fees and costs as allowed by law;

       D.     Award pre-judgment and post-judgment interest at the highest rate

              allowed by law; and

       E.     Grant such other and further relief as the Court deems just and

              equitable.

                           THIRD CAUSE OF ACTION

               Horizontal Market Division in Restraint of Trade in
                    Violation of Section 1 of the Sherman Act

      118.    Plaintiffs incorporate the allegations above in Paragraphs 1-4

 (introduction); 5-13 (parties, jurisdiction and venue); 14-17 (interstate commerce);

 18-38 (relevant market and market power); 88-90 (market division); 91-95 (class

 antitrust injury and standing); 96-101 (damage and injunctive class definitions and



                                            34
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 38 of 42 PageID 104




 class prerequisites) in support of the federal claims of unlawful market division as

 set out herein.

       119. Upon information and belief, based on the observed course of dealing,

 Health First has entered into an unlawful, horizontal market division with a large

 potential competitor in the acute care relevant market, Florida Hospital (now called

 Adventist HealthCare), where Health First and Adventist HealthCare have agreed to

 stay out of each other’s markets, and instead refer patients from their respective

 markets to each other. In aid of this market allocation, and facilitating

 anticompetitive cooperation, Health First has sold an estimated 30 percent or more

 of its stock to its co-conspirator Adventist HealthCare.

       120. This market division is a per se violation of Section 1 of the Sherman

 Act, 15 U.S.C. § 1.

       121. In the alternative, Defendant’s conduct unreasonably restrains trade

 under the rule of reason in the acute care relevant market. The conduct is not justified

 because the anticompetitive effects of Health First’s conduct far outweigh any

 procompetitive effects.

       122. Acute care patients and health plans have suffered antitrust price injury

 caused by the exclusionary conduct when paying Health First directly supra-

 competitive pricing for acute care and have been injured in their business and

 property.

                                            35
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 39 of 42 PageID 105




       123. Plaintiffs respectfully request that this Court grant the following claims

 for relief in light of Health First’s unlawful market division:

       A.     Declare that Health First’s conduct violates Section 1 of the Sherman

              Act, 15 U.S.C. § 1, allowing treble damage relief to the Acute Care

              Damage Class under Section 4 of the Clayton Act, 15 U.S.C. § 15;

       B.     On behalf of Acute Care Injunctive Class permanently enjoin Health

              First from continuing its unlawful actions under Section 16 of the

              Clayton Act, 15 U.S.C. § 26;

       C.     Award reasonable attorneys’ fees and costs as allowed by law;

       D.     Award pre-judgment and post-judgment interest at the highest rate

              allowed by law; and

       E.     Grant such other and further relief as the Court deems just and

              equitable.

                           FOURTH CAUSE OF ACTION

                    Violation of Section Fl. Stat. § 542.19 of the
                               Florida Antitrust Act

       124. Plaintiffs incorporate the allegations above in Paragraphs 1-4

 (introduction); 5-13 (parties, jurisdiction and venue); 18-38 (relevant market and

 market power); 39-80 (monopolization exclusionary conduct); 91-95 (class

 antitrust injury and standing); 96-101 (damage and injunctive class definitions and

 class prerequisites) in support of the state monopolization claim set out herein.
                                           36
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 40 of 42 PageID 106




       125. Health First’s anticompetitive conduct violates the Florida Antitrust

 Act, Fl. Stat. §§ 542.15-542.36.

       126.   Health First’s monopolization of the acute care relevant market

 violates Fl. Stat. § 542.19, which makes it “unlawful for any person to monopolize,

 attempt to monopolize, or combine or conspire with any other person or persons to

 monopolize any part of trade or commerce in this state.”

       127. Plaintiffs and the other members of the proposed Classes have suffered

 antitrust price injury and been injured in their business or property by this

 monopolization pursuant to Fl. Stat. § 542.22.

       128. Plaintiffs respectfully request that this Court grant the following claims

 for relief in light of Health First’s unlawful monopolization:

       A.     Declare that Health First’s conduct violates the Florida Antitrust Act,

              allowing treble damage relief to the Acute Care Damage Class under

              Fl. Stat. § 542.22(1);

       B.     On behalf of Acute Care Injunctive Class, permanently enjoin Health

              First from continuing their unlawful conduct under Fl. Stat. § 542.23;

       C.     Award reasonable attorneys’ fees and costs as allowed by law;

       D.     Award pre-judgment and post-judgment interest at the highest rate

              allowed by law; and

       E.     Grant such and further relief as the Court deems just and equitable.

                                           37
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 41 of 42 PageID 107




                                  JURY DEMAND
       Plaintiffs demand a trial by jury.

 Date: April 27, 2021                            BY: /s/ R. Stephen Berry

                                                 Trial Counsel
                                                 R. Stephen Berry
                                                 (Admitted Pro Hac Vice)
                                                 Berry Law PLLC
                                                 1100 Connecticut Avenue NW
                                                 Suite 645
                                                 Washington, DC 20036
                                                 Telephone: (202) 296-3020
                                                 FAX: (202) 296-3036
                                                 sberry@berrylawpllc.com

                                                 Ronald G. Meyer
                                                 Florida Bar Number 0148248
                                                 Meyer and Blohm, P.A.
                                                 Post Office Box 1547
                                                 Tallahassee, FL 32302
                                                 rmeyer@meyerblohmlaw.com
                                                 Telephone: (850) 878-5212

                                                 Attorneys for Plaintiffs




                                            38
Case 6:21-cv-00681-RBD-GJK Document 13 Filed 04/27/21 Page 42 of 42 PageID 108




                               Certificate of Service

       I hereby certify that the foregoing was served this 27th day of April, 2021 via

 email upon the Chief Legal Officer of Health First, Inc.

                                                     /s/R. Stephen Berry
                                                     R. Stephen Berry




                                          39
